Citation Nr: 0729253	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-35 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
residuals of a right clavicle fracture.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1990 to January 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2004 of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas. 


FINDING OF FACT

The residuals of a right clavicle fracture are slight 
angulation and shortening, but limitation of motion at 
shoulder level, dislocation of the clavicle, or nonunion of 
the clavicle is not shown. 


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
residuals of a right clavicle fracture are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5203 and Plate I 
(2007).  


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided substantial content-complying, 
pre-adjudication VCAA notice by letter, dated in April 2004, 
on the underlying claim of service connection.  Where, as 
here, service connection has been granted and an initial 
disability rating has been assigned, the claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.

Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's rating of the disability does not trigger additional 
38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice 
under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for increase for an initial rating.  



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
medical records, VA records, and private medical records.  
And the veteran has been afforded VA examinations.  As there 
is no indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.


REASONS AND BASES FOR FINDING AND CONCLUSION

Since the veteran disagreed with the initial rating following 
the initial grant of service connection, the Board will 
consider whether separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings." Fenderson v. West, 12 Vet. App. 
119 (1999).

Disability ratings are determined by the application of VA's 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. 

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The service-connected residuals of a fracture of the right 
clavicle are currently rated 10 percent disabling under 
Diagnostic Code 5203.  The criteria for the next higher 
rating, 20 percent, are nonunion or dislocation of the 
clavicle. 

Another applicable Diagnostic Code is Diagnostic Code 5201, 
which provides a 20 percent rating for limitation of motion 
of the arm at shoulder level.  

Factual Background

In a statement in June 2004, the veteran stated that since 
his injury the pain in his shoulder has only increased and 
has gotten much worse, that he regularly wakes at night in 
overwhelming pain such that he can not move his right arm or 
shoulder, and that the pain is excruciating at times and mild 
at best.   

On VA examination in June 2004, the veteran complained of an 
occasional ache and popping with elevation of the right arm 
and that at night three or four times a week he awakes with 
sharp pain.  He stated that his right shoulder was weaker 
than his left and that the pain interfered with his ability 
to mow the lawn and throw a football.  It was noted that the 
veteran was right handed. 

On examination, there was no tenderness, tenting of the skin, 
or swelling.  The fracture site was not prominent.  The 
examiner noted that the veteran pointed to the fracture site 
as the source of discomfort when aggravated and not the 
shoulder joint.   Right shoulder range of motion was 
abduction to 125 degrees, extension to 30 degrees, external 
rotation to 85 degrees.  X-rays revealed a healed fracture 
with slight angulation and shortening. 

On VA examination in June 2006, the veteran complained of 
constant pain, which he described as 2-3 on a scale of 1 to 
10, and flare-ups of pain when sleeping, wearing a backpack, 
reaching overhead, and lifting heavy objects.  The veteran 
reported missing four days of work in the last year due to 
his disability.  

On examination, the site of the fracture was barely visible 
without a palpable prominence.  There was no evidence of 
muscle atrophy, deformity, discoloration , swelling, or 
tenderness.  Right shoulder range of motion was flexion to 
180 degrees, abduction to 180 degrees, and external and 
internal rotation to 90 degrees.  The veteran experienced 
only slight discomfort at the extremes of motion and with 
repetition, especially overhead reaching and abduction 
against resistance.  The veteran had no impingement, 
supraspinatus atrophy, or negative drop arm.  

The veteran exhibited an occasional click on both active and 
passive motion which did not appear to be especially painful.  
An X-ray revealed a healed fracture with slight malalignment 
and shortening, but in acceptable position and alignment. 
  
The examiner reported that the fracture was healed with 
slight angulation and shortening, but no clinical or 
radiographical evidence of other significant glenohumeral or 
acromioclavicular instability or arthropathy.  Considering 
the DeLuca factors, the examiner found no objective evidence 
that function was additionally limited by pain, weakness, 
incoordination, or lack of endurance except as noted in the 
examination.  

The examiner explained that the subjective pain had the 
greatest functional impact, but functional limitations could 
not be further quantified without speculation.  

Analysis 

The medical evidence shows that the range of motion of the 
right shoulder is normal with abduction to 180 degrees (above 
shoulder level) and flexion to 180 degrees (above shoulder 
level).  The veteran also had 90 degrees of external rotation 
and 90 degrees of internal rotation.  The veteran did not 
display such limitation of motion of the right arm as 
required for a rating of 20 percent under Diagnostic Code 
5201, that is, limitation of motion at shoulder level. 

Although the veteran has complained of constant pain, there 
is no muscle atrophy, deformity, discoloration, swelling, 
tenderness, impingement, or negative drop arm. And no 
objective of evidence of additionally functional loss due 
pain, weakness, incoordination, or lack of endurance.  And no 
X-ray evidence of either dislocation or nonunion of the 
clavicle. 

Considering 38 C.F.R. §§ 4.40, 4.45, the preponderance of the 
evidence is against a finding that the veteran has any 
additional limitation of motion of the right shoulder due to 
pain or flare-ups of pain, supported by objective findings, 
to a degree that would support a rating higher than 10 
percent, that is, limitation of motion of the arm to shoulder 
level. 

For the above reasons, the Board finds that an initial or 
staged rating higher than 10 percent is not warranted.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the 
disability picture is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria. For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating. 


ORDER

An initial rating higher than 10 percent for residuals of a 
right clavicle fracture is denied. 


____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


